DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (PN 10,454,067) in view of Shimizu (PN 10,199,435).
Seo et al. discloses, as shown in Figures, a display panel comprising:
	a substrate (10) having an opening (BR):
	a plurality of light emitting diodes (ED) arranged in a display area surrounding the opening;
	an encapsulation layer (32,33,34) on the plurality of light emitting diodes, the encapsulation layer comprising a first inorganic encapsulation layer (32), an organic encapsulation layer (33) on the first inorganic encapsulation layer, and a second inorganic encapsulation layer (34) on the organic encapsulation layer;
	a multi-layer structure disposed between the opening and the display area,
	wherein the multi-layer structure comprises:
	a first layer (13); and

Seo et al. does not disclose the length of the tip is less than about 2 µm.  However, Shimizu discloses a display panel comprising a second layer (42) having a tip (42A) with a length (L2) of less than about 2 µm.  Note Figure 2 and Col. 15, lines 9-11 of Shimizu.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the tip of Seo et al. having the length of less than about 2 µm, such as taught by Shimizu in order to prevent the leakage current flows between the first electrode of a certain light emitting element and a second electrode constituting an adjacent light emitting element.

Regarding claim 3, Seo et al. and Shimizu disclose a material of the first layer is different from that of the second layer [Col. 9, lines 4-10 and 17-24 of Seo et al.]

Regarding claim 4, Seo et al. and Shimizu disclose all of the claimed limitations except material of the second layer.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second layer of Seo et al. and Shimizu having the material as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Regarding claims 6 and 15, Seo et al. and Shimizu disclose each of the plurality of light emitting diodes comprises:
	a pixel electrode (E1);
	an emission layer (EL) overlapping the pixel electrode;
	a portion of an opposite electrode (E2), the opposite electrode corresponding to the plurality of light emitting diodes; and
	a portion of a functional layer (OL) between the pixel electrode and the portion of the opposite electrode, the functional layer corresponding to the plurality of light emitting diodes.

Regarding claims 7 and 16, Seo et al. and Shimizu disclose each of the functional layer and the opposite electrode is separated by the tip of the second layer [Figures].

Regarding claims 8 and 17, Seo et al. and Shimizu disclose a thickness of the first layer is greater than a sum of a thickness of the functional layer and thickness of the opposite electrode [Figures].

Regarding claim 9, Seo et al. and Shimizu disclose portions of the functional layer and the opposite electrode are on a top surface of the second layer and are covered by the first inorganic encapsulation layer [Figures].



Regarding claims 11 and 19, Seo et al. and Shimizu disclose the organic encapsulation layer overlaps the functional layer and the opposite electrode which are separated by the tip, respectively [Figures].

Regarding claims 12 and 20, Seo et al. and Shimizu disclose the functional layer (52) comprises one or more selected from a hole transport layer (HTL), a hole injection layer (HIL), an electron transport layer (ETL), and an electron injection layer (HIL) [Col. 16, lines 5-9 of Shimizu].

Regarding claim 13, Seo et al. discloses, as shown in Figures, a display panel comprising:
	a substrate (10) having an opening (BR):
	a plurality of light emitting diodes (ED) arranged in a display area surrounding the opening;
	an encapsulation layer (32,33,34) on the plurality of light emitting diodes;
	a multi-layer structure disposed between the opening and the display area, wherein the multi-layer structure comprises:
	a first layer (13); and
	a second layer (14) over the first layer, wherein a thickness of the secod layer is less than that of the firs layer, wherein:

a length of a tip is a distance between the point and a lateral surface of the tip.
Seo et al. does not disclose the length of the tip is less than about 2 µm.  However, Shimizu discloses a display panel comprising a second layer (42) having a tip (42A) with a length (L2) of less than about 2 µm.  Note Figure 2 and Col. 15, lines 9-11 of Shimizu.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the tip of Seo et al. having the length of less than about 2 µm, such as taught by Shimizu in order to prevent the leakage current flows between the first electrode of a certain light emitting element and a second electrode constituting an adjacent light emitting element.

Regarding claim 14, Seo et al. and Shimizu disclose a material of the first layer is different from that of the second layer [Col. 9, lines 4-10 and 17-24 of Seo et al.]  Seo et al. and Shimizu do not disclose the second layer comprises a metal layer.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second layer of Seo et al. and Shimizu having the material as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 18, Seo et al. and Shimizu disclose the encapsulation layer comprises:
	a first inorganic encapsulation layer (32), and

wherein the first inorganic encapsulation layer covers portions of the functional layer and the opposite electrode that are on a top surface of the second layer, and extends to continuously cover the lateral surface and a bottom surface of the tip and the lateral surface of the firs layer.
and a second inorganic encapsulation layer (34) on the organic encapsulation layer [Figures].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897